DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

This a response to Applicant’s amendment filed on 15 January 2021, wherein: 
Claims 1, 5-7, and 13 are amended.
Claims 2-4 and 8 are cancelled.
Claims 9-12 and 14 are withdrawn.
Claims 1, 5-7, and 13 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 

Claim Objections
Claims 1, 5-7, and 13 are objected to because of the following informalities:  
The claims contain multiple limitations that are inconsistently formatted.  For example, it is general practice to end claim limitations with semi-colons, not commas.  
Dependent claims 5-7 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 13, it is unclear what constitutes the metes and bounds of “receiving a first happiness level of a user in a case where the first user enters in a specific space” and “receiving a second happiness level of the first user in a case where the first user exits from the specific space”.  In particular, it is unclear what constitutes the metes and bounds 

Further regarding claims 1 and 13, it is unclear what a “specific system” in the claim limitations “reception of space identification information from a specific system, wherein the space identification information indicates the specific space; and the specific system is different from the information processing system” and “transmission of the first evaluation value of the specific space to the specific system”.  The drawings are silent regarding a “specific system”.  While the specification does recite the term “external device” which is replaced with the term “specific system” in the instant amended claims, it is silent regarding the new term “specific system” and does not disclose the corresponding structure, material, or acts for a specific system or an external device to transmit and receive.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 5-7 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 13, it is unclear how each of the first happiness level data of a user is based on entrance of the user in a specific space and how second feeling data of the user is based on exit of the user from the specific space. The originally filed disclosure is silent regarding feeling data of a user being specifically based on entrance or exit of the user in 

Regarding claim 5, it is unclear what constitutes the metes and bounds of the newly amended limitation that recites “wherein the CPU is further configured to calculate the first evaluation value based on a dwell time of each of a plurality of users in the specific space.”  In particular, it is unclear if this is meant to be “each user” of a plurality of users or each plurality of users. For the purposes of compact prosecution, the limitation is construed as “each user of a plurality of users”.  Furthermore, parent claim 1 explicitly identifies the first evaluation value is based on “a difference between the second happiness level of the first user and the first happiness level of the first user”.  Additionally, although a second evaluation value is not positively recited to be performed, the second evaluation value recited in parent claim 1 is tied to a second user.  Thus, the limitation of claim 5 conflicts with parent claim 1 wherein the first evaluation value is tied to the first user, not a plurality of users nor other users within a plurality of users.  Therefore, one of ordinary skill in the art would not be apprised on the metes and bounds of the patent protection sought.

Regarding claim 6, it is unclear what constitutes “information regarding an entrance/exit of the specific space”.  In particular, it is unclear whether the limitation “entrance/exit” is “entrance and exit”, “entrance and/or exit”, or “entrance or exit”.  Therefore, one of ordinary skill 

Further regarding claim 6, it is also unclear whether “information regarding an entrance/exit of the specific space” pertains to the act of entering or exiting the specific space or the physical location of an entrance or exit of the specific space.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed as the act of entering or exiting the specific space.

Regarding claim 7, it is unclear if the “sensor” recited line 4 of the claim is the same as or different from the “sensor device” of independent claim 1.  For the purposes of compact prosecution, they are construed as the same.

Regarding claim 7, claim 7 is similar to independent claim 1 in that it is unclear how a sensor detects biological information of the user in a case where the first user enters in the specific space and in a case where the first user exits from the specific space. The originally filed disclosure is silent regarding biological information of the user being specifically based on entrance or exit of the user in or from the specific space.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought. For the purposes of compact prosecution, this limitation is construed as temporally based such that it is construed as reciting "the sensor detects biological information of the user when the user enters the specific space and when the user exits the specific space".

Further regarding claim 13, it is unclear what constitutes the metes and bounds of the amended limitations “receiving, by a central processing unit (CPU) of an information processing 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “wherein each of the first happiness level and the second happiness level of the first user is based on user information detected by the sensor device” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The originally filed disclosure is silent regarding feeling data of a user being specifically “in a case where the first user enters in or exits from a specific space.  Originally filed claim 2 indicated that feeling data is acquired temporally (“when each user goes out of a specific space and when each user goes into the specific space”).  This is particularly different from the instant claim 1.  Furthermore, the disclosure fails to provide sufficient written description of the steps, calculations, and formulas for a happiness level to be based on user information detected by the sensor device because the disclosure merely recites that this is performed in results-based language.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01 (I).  Dependent claims 5-7 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “calculating a happiness variation of the first user as a first evaluation value of ᶞ = Ht+dw - Ht, wherein Ht+dw is a happiness level obtained when the user goes out of the specific space and Ht is a happiness level obtained when the user goes into a specific space.  See specification at para. 34-35. However, the disclosure is silent regarding how Ht+dw and Ht are calculated.  The most disclosure is found in para. 60 which identifies a wearable device control unit acquires feeling on the basis of user biological information (such as blood flow, heart rate, body temperature, brain waves, or voice) detected by a sensor unit.  However, the disclosure is silent regarding how Ht+dw and Ht, or feeling data for that matter, are calculated based on user biological information.  The disclosure is silent regarding any relationship between any biological information and happiness level.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 5-7 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 5, similar to independent claim 1, the disclosure fails to provide sufficient written description for “wherein the CPU is further configured to calculate the first evaluation value based on a dwell time of each of a plurality of users in the specific space” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the specification identifies equation Math.1 for determining the happiness variation as Hᶞ = Ht+dw - Ht, wherein Ht+dw is a happiness level obtained when the user goes out of the specific space and Ht is a happiness level obtained when the user goes into a specific space.  See specification at para. 34-35. However, the disclosure is silent regarding how Ht+dw and Ht are calculated.  The most disclosure is found in para. 60 which identifies a wearable device control unit acquires feeling on the basis of user biological information (such as blood flow, heart rate, body temperature, brain waves, or voice) detected by a sensor unit.  However, the disclosure is silent regarding how Ht+dw and Ht, or feeling data for that matter, are calculated based on user biological information.  The disclosure is silent regarding any relationship between any biological information and happiness level.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Regarding claim 6, the disclosure fails to provide sufficient written description for “wherein a camera in the sensor device detects the user information” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most disclosure is found in para. 51 of the specification which merely recites that “the control unit 124 may recognize a person’s smile, evaluate a smile level, and acquire the smile level as the happiness level.  In addition, the control unit 124 may determine a happiness level on the basis of whether the recognized person is with another person. For example, in the case where there is another person near the recognized person, a high happiness level may be set.”  Thus, the disclosure merely recites that this functionality is performed in results-based language without providing the necessary steps, calculations, or formulas for performing the claimed functionality.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Regarding claim 7, the disclosure fails to provide sufficient written description for “wherein each of the first happiness level and the second happiness level is based on biological information of the first user detected by a sensor” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most disclosure is found in para. 60 of 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  

The instant claims recite receiving a first happiness level of a first user in a case where the first user enters in a specific space; receiving a second happiness level of the first user in a case where the first user exits from the specific space; wherein each of the first happiness level and the second happiness level of the first user is based on user information detected; accumulating the first happiness level of the first user and the second happiness level of the first user; calculating a happiness variation of the first user as a first evaluation value of the specific space based on the a difference between the second happiness level of the first user and the first happiness level of the first user; controlling reception of space identification information, wherein the space identification information indicates the specific space; and controlling transmission of the first evaluation value of the specific space; restricting calculation of a second evaluation value of the specific based on a dwell time of a second user in the specific space, wherein the dwell time of the second user in the specific space is shorter than a specific time.  The claims further recite calculating the first evaluation value based on a dwell time of each of a plurality of users in the specific space; or detecting the user information and information regarding an entrance/exit of the specific space; or wherein each of the first happiness level and the second happiness level is based on biological information of the first user, the biological information of the user is detected in the case where the first user enters in the specific space and the case where the first user exits from the specific space.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing it, and outputting the results of the collection and analysis.   This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an information processing system (claim 1), a memory (claims 1 and 13), a central processing unit (CPU) (claims 1 and 13), a sensor device (claims 1 and 13), a communication network (claims 1 and 13), a specific system (claims 1 and 13), a camera (claim 6), and a sensor that is attached to the first user (claim 7) is not sufficient to impart patentability to the method performed by the 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 2, 3, and 15, which illustrate the components as non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 23, 24, 26-31, 46-61, 128-135, and 141-144.  However, the disclosure is silent regarding a “specific system”.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the camera and sensor being recited and organized in a generic fashion Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 15 January 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  This objection to the drawings has been withdrawn.  

Applicant’s arguments, filed 15 January 2021, with respect to the objections to the specification regarding HMS and CS have been fully considered and are persuasive.  These objections to the specification have been withdrawn.  However, Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  It is also noted that a list of references remains in the specification that is not a proper Information Disclosure Statement.  It is recommended to remove this list from specification.

Applicant’s arguments, filed 15 January 2021, with respect to the objections to the claims have been fully considered and are persuasive.  These objections to the claims have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant's remaining arguments filed 07 July 2020 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts that the claims have been amended to overcome the rejections and that support for these amendments are found in Fig. 2 of the Replacement Sheet of Drawings filed on 07 July 2020, and at para. 23, 32, 33, 43-45, and 58 of the Substitute Specification filed 07 July 2020.
Examiner respectfully disagrees.  Applicant merely replaces the indefinite term “external device” with another indefinite term “specific system” not disclosed in the originally filed disclosure.  Furthermore, Applicant’s cited figures and paragraphs are silent any disclosure that alleviates the issues of indefiniteness identified the rejections.  Additionally, Applicant is directed to the additional new rejections under 35 USC 112(b), above, necessitated by these new claim amendments.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 32, 37, 50, 51, 81-93, 129, and 130 provide support for the limitations at issue.
Examiner respectfully disagrees.  Applicant’s proposed support from the specification merely recites computer-implemented functionality in results-based language without providing the necessary description of the steps, calculations, and formulas to perform the claimed functionality.  For example, in reference to para. 50 and 51, the disclosure merely recites that 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the features of the claim do not describe an abstract concept because the newly amended claimed features of a memory, a CPU, receiving from a sensor device via a communication network, user information detected by the sensor device, control the memory to accumulate, calculate a happiness variation of the first user as a first evaluation value of the specific space based on a difference, restrict calculation of a second evaluation value of the specific space based on a dwell time of a second user are inextricably tied to a machine and not directed to a mental process.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which addresses the amendments to the claims.  In particular, receiving data, accumulating data, calculating a happiness variation, and restricting calculation of a second evaluation value (note: 
  Applicant then asserts that the claimed invention provides improvement in the information processing system by preventing reduction in accuracy of evaluation values and suppressing intentional manipulation of the evaluation.
Examiner respectfully disagrees.  The claims are silent any means of “preventing reduction in accuracy of evaluation values and suppressing intentional manipulation of the evaluation.”  For example, the “restricting” step bears no weight on the rest of the claim limitations because calculating a second evaluation value that is tied to a second user is not positively recited to be actively performed nor does it affect the calculation of the first evaluation value tied to the first user.  Furthermore, it is merely analyzing information which the Courts have repeatedly identified as falling under a judicial exception without significantly more. 
Applicant also asserts that elements of amended independent claim 1 provide an inventive concept and amounts to significantly more than the exception itself because Applicant asserts that instant claims are similar to those found to be patent eligible in Example 36 of the Office’s December 2016 Subject Matter Eligibility Examples: Business Methods (hereinafter referred to as 12/16 SME Examples).  
Examiner respectfully disagrees.  Applicant is reminded that Example 36 is merely provided to further understanding, and is not precedential.  Furthermore, Applicant does not identify which claim of the Example is being compared with the instant claims.  With that said, claims 2 and 3 of Example 36 provide significantly more by improving computer vision systems by combining a particular camera array with particular reconstruction software that improved upon previous inventory management techniques by avoiding the cumbersome use of RFID and GPS transmitters and the inaccuracy issues that plagued previous computer vision solutions.  In contrast, the instant claims merely recite the use of conventionally-arranged generic computer structure for determining feelings associated with a space as identified in the rejection above.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 102 and 103, Applicant’s arguments are focused on the newly amended claims.  Thus, these arguments are moot in light of the withdrawal of the rejections.  However, it is noted that overcoming the rejections of the claims under 35 USC 112(b) will reintroduce art rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/Examiner, Art Unit 3715